Hernandez v Asoli (2019 NY Slip Op 02689)





Hernandez v Asoli


2019 NY Slip Op 02689


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-12483
 (Index No. 150656/12)

[*1]Eucebio Dionsio Hernandez, plaintiff, 
vVittorio Asoli, defendant third-party plaintiff, Trattoria Romana, Inc., defendant third-party plaintiff/second third-party defendant-respondent, E & A Supply, Inc., etc., defendant third-party defendant, Skyfood Equipment, LLC, defendant second third-party plaintiff-appellant.


Molod Spitz & DeSantis, P.C. (Kinney Lisovicz Reilly & Wolff, P.C., New York, NY [Mark Hanna], of counsel), for defendant second third-party plaintiff-appellant.
Wilson Elser Moskowitz Edelman & Dicker, LLP, New York, NY (Patrick J. Lawless of counsel), for defendant third-party plaintiff/second third-party defendant-respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant second third-party plaintiff, Skyfood Equipment, LLC, appeals from a judgment of the Supreme Court, Richmond County (Philip G. Minardo, J.), entered November 22, 2016. The judgment, upon an order of the same court dated October 13, 2016, granting the motion of the second third-party defendant, Trattoria Romana, Inc., pursuant to CPLR 3211(a)(5) to dismiss the second third-party complaint, is in favor of the defendant second third-party defendant and against the defendant second third-party plaintiff dismissing the second third-party complaint.
ORDERED that the judgment is affirmed, with costs.
The underlying facts of this action are summarized in the companion appeal decided herewith (see Hernandez v Asoli, ___ AD3d ___ [Appellate Division Docket No. 2016-04868]). In view of our determination in the companion appeal, the appellant's contention that the Supreme Court should not have dismissed the second third-party complaint is without merit.
MASTRO, J.P., DUFFY, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court